

115 HRES 380 IH: Commemorating one year since the Pulse nightclub shooting in Orlando, Florida, on June 12, 2016.
U.S. House of Representatives
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 380IN THE HOUSE OF REPRESENTATIVESJune 12, 2017Mrs. Demings (for herself, Mrs. Murphy of Florida, Mr. Soto, Ms. Adams, Ms. Barragán, Mrs. Beatty, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Conyers, Mr. Courtney, Mr. Crist, Mr. Crowley, Mr. Danny K. Davis of Illinois, Mr. Delaney, Ms. DelBene, Mr. Deutch, Mr. Ellison, Mr. Espaillat, Ms. Esty of Connecticut, Mr. Evans, Ms. Frankel of Florida, Ms. Gabbard, Mr. Gallego, Mr. Grijalva, Mr. Al Green of Texas, Mr. Hastings, Mr. Higgins of New York, Mr. Himes, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Mr. Johnson of Georgia, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Kihuen, Mr. Kildee, Mr. Kilmer, Mr. Krishnamoorthi, Mr. Langevin, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Mr. Ted Lieu of California, Mr. Loebsack, Mr. Lowenthal, Mrs. Lowey, Mr. Sean Patrick Maloney of New York, Mr. McEachin, Mr. McGovern, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Moulton, Mr. Nadler, Ms. Norton, Mr. O'Rourke, Mr. Pallone, Mr. Payne, Ms. Pelosi, Mr. Peters, Ms. Pingree, Ms. Plaskett, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Raskin, Miss Rice of New York, Mr. Richmond, Ms. Ros-Lehtinen, Ms. Rosen, Mr. Ruiz, Mr. Rush, Mr. Ryan of Ohio, Ms. Sánchez, Mr. Schiff, Mr. Scott of Virginia, Mr. Sherman, Ms. Sinema, Ms. Slaughter, Ms. Speier, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Ms. Tsongas, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Norcross, Mr. Curbelo of Florida, Mr. Larsen of Washington, Ms. Hanabusa, Mr. Donovan, Mr. Schneider, Ms. Bonamici, Mrs. Carolyn B. Maloney of New York, Ms. DeGette, Mr. Lynch, Mr. Fitzpatrick, Mr. Dent, Ms. Blunt Rochester, Mr. Perlmutter, Ms. Fudge, Ms. Eshoo, Mr. Suozzi, Mr. Hoyer, Mr. Clyburn, Mr. Heck, Mr. Lewis of Georgia, Mr. Clay, Mr. Levin, Mr. Sablan, Mr. Beyer, Ms. McCollum, Mr. Pascrell, Mr. Cartwright, Mr. Serrano, Ms. Eddie Bernice Johnson of Texas, Ms. Bass, Mr. Butterfield, Ms. Sewell of Alabama, Ms. Schakowsky, Mr. Panetta, Mr. Veasey, Mr. Bishop of Georgia, and Ms. Maxine Waters of California) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCommemorating one year since the Pulse nightclub shooting in Orlando, Florida, on June 12, 2016.
	
 Whereas June 12, 2017, marks one year since the Pulse nightclub shooting in Orlando, Florida, the deadliest mass shooting in the history of the United States;
 Whereas, on June 12, 2016, an armed gunman opened fire killing approximately 49 people and wounding 53 others in a place where members of the Lesbian, Gay, Bisexual, Transgender, Queer community were gathering for Latin Night;
 Whereas the city of Orlando has designated June 12, 2017, as Orlando United Day, a day of love and kindness; Whereas the community is coming together one year since the Pulse nightclub shooting to show it stands behind the families who are still grieving their loved ones, and the survivors who are still putting the pieces together from lives that were shattered;
 Whereas the city of Orlando has continued to support the victims, survivors, and first responders throughout the past year, a recovery process that is far from over;
 Whereas the One Orlando Fund has distributed to victims and survivors over $27,000,000 raised through the support of people in Orlando, the Nation, and across the world in the past year; and
 Whereas the Orlando community and Central Florida have been forever changed by the events of June 12, 2016: Now, therefore, be it
	
 That the House of Representatives— (1)remembers the victims, their families, the survivors, and the community one year since the Pulse nightclub shooting in Orlando, Florida, the deadliest mass shooting in the history of the United States;
 (2)acknowledges the scars are still fresh and the community is still recovering from this tragedy; (3)offers support to the brave men and women of the emergency response teams, law enforcement agencies who responded to the scene of the shooting, and the medical personnel who treated victims and survivors;
 (4)acknowledges the threat of homegrown terrorists and will work together to ensure such a tragedy is not repeated; and
 (5)stands united together against terrorism and hatred, and will not permit prejudice, violence, and fear to diminish the United States ideals of compassion, liberty, equality, and freedom.
			